Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-2-1998

United States v. Urban
Precedential or Non-Precedential:

Docket 97-7107




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"United States v. Urban" (1998). 1998 Decisions. Paper 64.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/64


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                            No. 97-7107

                       USA v. FREDERICK URBAN


    The following modifications have been made to the Court's
Opinion issued on March 20, 1998, in the above-entitled appeal
and will appear as part of the final version of the opinion:


     In first full sentence of the second full paragraph on page
8, the word "either" is to be inserted between the words, "parts"
and "designed."

     In the same sentence the word, "destructive" is to be
substituted for the word "constructive."

     In the same sentence, "(2)" should be changed to read
"(2)...."

     Accordingly, the first sentence of the first full paragraph
on page 8 of the slip opinion should read:

          Section 5845(f)(3) limits its application to "any
     combination of parts either designed or intended for
     use in converting any device into a destructive device
     as defined in subparagraphs (1) and (2)....




                              Very truly yours,


                              /s/ P. Douglas Sisk,
                                  Clerk

Dated: April 2, 1998